Citation Nr: 1807652	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  09-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a November 2008 RO hearing and at a July 2010 Travel Board hearing by the undersigned sitting at the RO.  Transcripts of those hearings are associated with the claims file.

An April 2014 Board decision denied service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in March 2015, vacated and remanded the issue of service connection for PTSD back to the Board, based on a March 2015 Joint Motion For Partial Remand (Joint Motion), because the Board failed to provide adequate reasons or bases for the denial because it failed to address the Veteran's fear of hostile military or terrorist activity.  In response to the March 2015 Joint Motion, the Board remanded the case in July 2015 for an additional medical opinion.  In November 2015, the Board found the medical opinion obtained did not conform with the Board's instructions and again remanded the Veteran's claim for an additional medical opinion.  The claim was again remanded by the Board in July 2016 to determine if the Veteran's met the conditions for a diagnosis of PTSD under the DSM-IV.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

An April 2014 Board decision denied service connection for a skin disability.  The Veteran appealed this decision to Court, which, in December 2016, vacated and remanded the issue of service connection for a skin disability back to the Board, for the Board to determine whether the Veteran was a combat veteran and thus entitled to an application of 38 U.S.C. § 1154(b) (2012) for "testimony or other evidence of service incurrence or aggravation" that he had submitted.


FINDINGS OF FACT

1.  The Veteran has PTSD as a result of stressors incurred while on active duty.

2.  The Veteran's skin disability is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-V]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

The Veteran is seeking service connection for PTSD which he believes is the result of events transpiring while he was stationed in the Republic of Vietnam from October 196 to October 1968.  The Veteran testified that his PTSD was related to a fear of being attacked or killed while he was on a convey mission.  See July 2010 Hearing Testimony.

The Veteran's VA medical records dated in April and August 2008; January, October, and December 2009; April and October 2010; and March 2011, note VA medical professionals' notes of PTSD diagnosis.  In Cohen v. Brown, the Court held that "a clear (that is unequivocal) PTSD diagnosis made by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor".  10 Vet. App. 128, 140 (1997). 

In August 2016 a VA examiner declined to give the Veteran a diagnosis of PTSD.  However, in declining to give the Veteran a diagnosis of PTSD the examiner did not consider the Veteran's competent and credible July 2010 hearing testimony of related to a general fear for his life and fear of hostile military activity due to the possibility of being attacked while in a convoy.  As the Veteran's testimony was not considered the Board gives the examiner's conclusion no probative value.

In October 2017 the Veteran was given a diagnosis of PTSD by a private examiner.  The private examiner found that it was at least as likely as not that the Veteran's PTSD developed as a result of the Veteran's in-service stressor.  Specifically, the private examiner related the Veteran's stressor to the Veteran's experiences of being exposed to enemy sniper fire, mortar attacks, and mines while driving in a convoy.  The private examiner reviewed the Veteran's claims file and conducted and interview with the Veteran.

Here, multiple medical professionals have diagnosed the Veteran with PTSD.  As such, resolving reasonable doubt in his favor, the Board accepts that the Veteran currently has PTSD.

The next question is whether the Veteran has a corroborated stressor.  Here, the Veteran has testified at a Board hearing, written statements, and described to medical professionals, a general fear for his life and fear of hostile military activity due to the possibility of being attacked while in a convoy during his service in Vietnam.

A review of the Veteran's DD-214 confirms that he served as a Light Vehicle Driver.  It is consistent with the circumstances of the Veteran's duties that he would have driven in convoys that may have been subject to the possibility of attack by a hostile enemy during his service.  

The Veteran's presence in areas of documented combat is sufficient to find he was exposed to combat stressors even without the explicit documentation of his participation in specific historic events.  See Pentecost v. Principi, 16 Vet. App. 124   (2002) (evidence sufficient to verify combat stressor of veteran who alleged stressor sustained in attack on Da Nang because veteran's unit was documented as present at time and vicinity of documented attack on Da Nang).  The correlation of the Veteran's lay testimony with the historical record is sufficient to afford the presumption of a stressor in service, because the allegations of being subjected to enemy fire are consistent with the circumstances, conditions, and hardships of his service.  38 C.F.R. § 3.304(f)(1). 

The favorable medical evidence of record includes a medical diagnosis of PTSD and medical evidence of a nexus between diagnosed PTSD and the stressful events he reported, the additional two elements required to establish a claim for service connection for PTSD.  38 C.F.R. § 3.304(f). 

Weighing the evidence of record, mindful of Pentecost, supra, the Board finds that the preponderance of the evidence of record supports the grant of the claim of service connection for PTSD.  In light of a diagnosis of PTSD, presumed to be credible evidence of the occurrence of claimed in-service stressors, consistent with the circumstances of the Veteran's duties, and medical evidence linking the Veteran's PTSD to the PTSD stressors, his claim of service connection for PTSD is granted. 

Skin Disability 

The Veteran is seeking service connection for his skin disability, to include as due to herbicide exposure during his service in Vietnam.

In July 1984, the Veteran sought entitlement to service connection for a skin rash, stating that he had "always had a rash on [his] body since returning from Vietnam."  An August1984 VA examination revealed that the Veteran's skin showed irregular borders of red/tan nodules on his arms, legs, thighs and trunk.  

In May 2007, a VA treatment note highlighted that the Veteran had numerous rashes on his skin.  Also in May 2007, the Veteran was diagnosed with tinea versicolor. 

In July 2010, the Veteran attended a Board hearing where he testified that his skin disability had its onset while he served in Vietnam. 

In November 2011, the Veteran underwent a VA examination where his tinea versicolor was confirmed.  The examiner's opinion was later deemed inadequate by the Board in April 2014.

In October 2014, the Veteran underwent another VA skin examination.  The examiner found that the Veteran's skin disability was not related to an in-service injury or illness.  The examiner did not discuss the Veteran's lay statements of the onset of his skin disability during his service.  

A review of the record indicates that the Veteran has met the requirements to establish service connection for a skin disability on a direct basis.

First, the record clearly indicates a current diagnosis of a skin disability for the Veteran.  The Veteran was given a diagnosis of tinea versicolor in May 2007 and November 2011.  Accordingly, the first Shedden element has been met.

Further, the record contains credible lay statements indicating that the Veteran showed symptoms of a skin disability during service.  The Veteran has credibly and consistently testified that he began experiencing a skin disability during his service during his service in Vietnam.  His DD-214 and service records confirm that he served in Vietnam and that he was awarded several medals and recognitions for his service.  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of the claimed events during his service is established, as it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.102.  See also 38 U.S.C. § 1154 (a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  Accordingly, the second Shedden element has been met.

Lastly, the Board notes that the Veteran was given a negative nexus opinion in October 2014.  The Board finds that this opinion is inadequate as it did not discuss the Veteran's lay statements as to onset of his skin disability.  As no such discussion occurred, the Board affords the opinion provided by the examiner no probative value.

The Board notes that the Veteran has asserted that his skin disability has continued since his service, and multiple records support his contention.  An August1984 VA examination revealed that the Veteran's skin showed irregular borders of red/tan nodules on his arms, legs, thighs and trunk; and a May 2007 treatment note highlighted that the Veteran had numerous rashes on his skin.  Indeed, treatment records indicate that the Veteran has been seen for a skin disability since his service ended. 

In light of the foregoing, the Board finds that the evidence is, at a minimum, in equipoise regarding whether the Veteran's current skin disability is related to service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303.  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for a skin disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see Gilbert, supra.


ORDER

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is granted.

Entitlement to service connection for a skin disability, including as due to herbicide exposure is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


